IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs October 4, 2011

                STATE OF TENNESSEE v. COURTNEY BISHOP

                  Appeal from the Criminal Court for Shelby County
                   No. 08-07886     James M. Lammey, Jr., Judge




                No. W2010-01207-CCA-R3-CD - Filed March 14, 2012


The defendant, Courtney Bishop, appeals his Shelby County Criminal Court jury convictions
for felony murder and attempted aggravated robbery, challenging the sufficiency of the
convicting evidence and the trial court’s refusal to suppress his pretrial statement to police.
Because the trial court erred by failing to suppress the defendant’s statement, the defendant
is entitled to a new trial. Because the evidence was insufficient to support the defendant’s
convictions for attempted aggravated robbery and first degree murder in the perpetration of
attempted aggravated robbery, those convictions are reversed. The conviction for attempted
aggravated robbery is dismissed. The conviction for first degree murder is modified to one
for second degree murder. Accordingly, the case is remanded for a new trial on the modified
charge of second degree murder.

  Tenn. R. App. P. 3; Judgments of the Criminal Court Reversed and Dismissed in
                 Part; Reversed and Modified in Part; Remanded

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which N ORMA M CG EE
O GLE and A LAN E. G LENN, JJ., joined.

R. Todd Mosley (on appeal); and Robert Parris (at trial), Memphis, Tennessee, for the
appellant, Courtney Bishop.

Robert E. Cooper, Jr., Attorney General and Reporter; Jeffrey D. Zentner, Assistant Attorney
General; William L. Gibbons, District Attorney General; and Kevin Rardin and Stacy
McEndree, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                         OPINION

              The defendant’s convictions relate to the shooting death of the victim, Maurice
Taylor, Jr., on August 19, 2008. At trial, the victim’s brother, Mareo Taylor, testified that
at the time of the victim’s death, the two men lived at 1548 Cella Street. Mr. Taylor was
working as an automotive manager at Walmart, and the victim had recently been discharged
from the military. The victim worked part-time in the family’s concession business but was
unable to make ends meet. As a result of his financial difficulties, the victim turned to
selling marijuana.

               At approximately 9:30 p.m. on August 19, 2008, Marlon McKay, a childhood
friend whom Mr. Taylor had not seen in several years, came to the residence to speak with
the victim. Mr. Taylor said that Mr. McKay tried to sell some marijuana to the victim, but
the victim refused to buy it because of the low quality of the marijuana. Following the
victim’s refusal, Mr. McKay left. Sometime later, the victim got a telephone call. Without
saying anything to Mr. Taylor, the victim walked out the side door of the residence. Mr.
Taylor heard the victim say “Mareo” followed by a gunshot. Mr. Taylor said that he grabbed
his bat and walked to the side door. Outside, he saw the victim “staggering.” By the time
Mr. Taylor dropped the bat and walked outside, the victim had fallen to the ground. Mr.
Taylor said that he couldn’t see any blood, but the victim “was just gargling like bubbles.”
At that point, Mr. Taylor began administering CPR and asked his girlfriend to call 9-1-1.
Police arrived six or seven minutes later.

               Several neighbors testified that they observed a light-colored, two-door
Mercury Cougar circling the block near the victim’s house just before the shooting. Others
reported seeing two black males flee the scene in the same car minutes later. None positively
identified either man.

              Memphis Police Department (“MPD”) Officer Lesley Jones testified that he
and four other officers were the first officers to arrive on the scene, and he took over CPR
from Mr. Taylor’s girlfriend. They continued to perform CPR until the fire department
arrived even though, in his opinion, the victim was already dead. Officers performed a basic
search but discovered no weapons or money in the area near the victim.

              Susan Acerra, a death investigator with the Shelby County Medical Examiner’s
Office, responded to the scene after being paged by MPD. She photographed the scene and
conducted a brief examination of the victim’s body, observing a single gunshot wound to his
chest. Ms. Acerra inventoried the victim’s personal belongings, which included a cellular
telephone, a tube of chap stick, a lighter, and $1,163.75 in cash.

               Shelby County Medical Examiner Marco Ross testified that the victim suffered
a single gunshot wound that entered “the left side of the front of the chest,” “perforated the
left sixth costal sternal junction,” and then traveled through the heart, the diaphragm, the

                                             -2-
liver, and the right lung before coming to rest inside his lower right flank. Toxicology testing
revealed the presence of marijuana and codeine in the victim’s blood.

             Tracy Taylor testified that at the time of the murder, she was living with Mr.
McKay, who supported himself by dealing drugs and, as a result, often carried a gun. On
August 19, 2008, Mr. McKay left in her 1997 Mercury Cougar at 8:30 p.m. She knew the
defendant as an associate of Mr. McKay but did not know whether he accompanied Mr.
McKay on August 19, 2008.

                After initially denying any involvement in the victim’s murder, the defendant
eventually admitted his role to MPD Lieutenant Eddie Bass on August 23, 2008, telling
Lieutenant Bass that “he didn’t mean to do what he had done.” The defendant then described
“in[] detail” the scheme that Mr. McKay devised “to go and rob the victim.” Mr. McKay
drove them in Mr. McKay’s girlfriend’s Mercury Cougar to the victim’s residence “to rob
him for his money.” The defendant told officers that Mr. McKay provided him with “[a]
chrome forty-four revolver” and lured the victim out of his house by telling him that they
wanted to buy marijuana from him. The defendant described the encounter that followed:
“I was standing on the side of his car, I pulled a gun out, and he seen to me - he seen to me
pull it out, and he tusslin’ with me. He made my finger slip and pull the trigger making the
gun go off, and we ran to the car, and I gave the gun back to Marlon.” The defendant said
that they did not take anything from the victim.

              MPD Lieutenant Bart Ragland testified that on August 27, 2008, officers
searched the area where they believed the defendant discarded the gun but found nothing.
They later discovered the weapon outside an Applebee’s restaurant “stuck down in the
bushes in a purple Crown Royal bag.” He described the weapon as a “Taurus forty-four
magnum, five-shot revolver.”

                Tennessee Bureau of Investigation Forensic Scientist Cervinia Braswell
testified that the bullet taken from the victim’s body was fired from the weapon recovered
by Lieutenant Ragland. Agent Braswell noted that the weapon contained an internal safety
mechanism to prevent accidental firing. She explained:

                      The transfer bar is that piece of metal that sits in between
              the hammer and the firing pin. When the gun is at rest, there is
              a gap between the hammer . . . and the firing pin. . . . I can hit it
              back here all day, and it’s not going to go off. That piece of
              metal has to move up in between the hammer and the firing pin
              for the gun to fire.



                                               -3-
                       The way that does that is when the hammer is cocked
              back, that piece of metal moves upwards. . . . And a feature of
              this safety is if I were to hit that trigger - not pull it, just knock
              it, the hammer would fall, but that transfer bar would fall out of
              the way and would keep the gun from firing. So, if I
              accidentally hit the trigger, the gun is not going to fire.

She said that the safety features were working on the gun at the time of her testing. The
weapon “in single action” took four pounds of pressure to fire and “[i]n double action” took
12 pounds and 7/8 of an ounce. The amount of pressure to fire the gun in single action was
approximately the same as that to squeeze the trigger “on a Windex bottle.”

              Following Agent Braswell’s testimony, the State rested, and the defendant took
the stand on his own behalf.

                The defendant admitted that he accompanied Mr. McKay to rob the victim and
that he killed the victim but claimed that he did not mean to do so. He explained that Mr.
McKay, ten years his senior, came to him on August 19, 2008, and told him that he had “a
little lick” for him. The defendant agreed to go, explaining, “He was telling me that [the
victim] was soft, everybody had been taking from him, so it would be sweet - everybody take,
so I’m thinkin’ we gonna just strong-arm take his money.” The defendant claimed that he
“didn’t really want to” participate in the robbery but did so only because Mr. McKay “was
just bugging” him about it. He said he felt threatened at the time because Mr. McKay had
the gun in his lap.

               The pair drove the silver Mercury Cougar to Cella Street, circled the block
several times, and then parked the car near an abandoned house located across the street from
the victim’s residence. They went inside the house, where Mr. McKay “put on his bandana
and gloves and handed [the defendant] a gun.” The defendant testified that Mr. McKay
claimed the gun was “for safety” and assured him that they were going “to strong arm.” Mr.
McKay then told the defendant to “go on” and that he would follow in “a split second.” The
defendant said that he was “in fear” as he walked toward the victim’s darkened yard, saying
that he was “fixin’ to walk off” when the victim came out of the house. He claimed that he
would have continued to walk away, but the victim “stepped up” to him and grabbed him.
He said that when he “yanked away” from the victim, his “finger slipped on the trigger and
shot him.”

              After the gun went off, the defendant ran back to the car, and Mr. McKay drove
off. He said that Mr. McKay complained because they hadn’t gotten any money from the
victim. Mr. McKay let him out of the car, and he went home. He said that he gave the gun

                                               -4-
to Mr. McKay. Following the shooting, Mr. McKay visited him several times and told him,
“Don’t say nothin’ to nobody.”

               During cross-examination, the defendant said that he had never committed a
robbery and that a “strong-arm” robbery meant taking property “[u]sing your bare hands.”
He acknowledged that Mr. McKay did not force him to participate and never threatened him
with the gun. He also acknowledged that he never made any attempt to abandon the robbery.
The defendant said that he never considered summoning help for the victim because he “was
just trying to get away.”

               Based on the evidence presented, the jury convicted the defendant as charged
of first degree murder in the perpetration of an attempted aggravated robbery and of
attempted aggravated robbery. The trial court imposed a sentence of life with the possibility
of parole for the first degree murder conviction and a sentence of three years for the
attempted aggravated robbery conviction. Finding that the defendant was a dangerous
offender, the trial court ordered the sentences to be served consecutively.

              In this appeal, the defendant challenges the trial court’s denial of his motion
to suppress his pretrial statement to police and the sufficiency of the convicting evidence.
We consider each claim in turn.

                                   I. Motion to Suppress

               The defendant contends that the trial court erred by denying his motion to
suppress the statement he provided to police following his arrest. He asserts that he was
arrested without probable cause and that his statement should have been suppressed as the
poisoned fruit of that illegal arrest. The State contends that police had probable cause to
arrest the defendant.

               At the suppression hearing, Lieutenant Ronald Collins, who participated in the
investigation of the victim’s murder, testified that on August 22, 2008, he was instructed to
go to the defendant’s home and bring him to the homicide office for questioning. At that
point, the lieutenant had “received information from some other investigators that w[ere]
actually handling the case. They had told us that they had taken a statement from Mr.
McKay, and Mr. McKay had told them that Mr. Bishop was the one that shot and killed the
victim.” Lieutenant Collins conceded that the defendant was placed under arrest at 5:25 p.m.
on August 22, 2008, when officers went to his house to pick him up. The lieutenant
accompanied uniformed officers, who drove to the defendant’s home, placed him in
handcuffs, and drove him in the back of a patrol car to the criminal justice center. There, the
defendant was placed in an interview room and advised of his rights. During the initial

                                              -5-
interview, the defendant denied any knowledge of the murder. At that point, Lieutenant
Collins “left the room and placed [the defendant] in the lower level on a forty-eight-hour
hold.” Lieutenant Collins explained the 48-hour-hold: “He’s booked in jail on first-degree
murder. We fill out the form to hold him in there until we can do our additional investigation
to come up with the appropriate charges.”

               On the following day, officers brought the defendant back into the homicide
office, where he was again advised of his rights. The defendant then provided a statement
to the officers implicating himself in the victim’s murder. Following this admission, the
officers took a “formal statement,” which Lieutenant Collins described as “more in depth
than the actual interview itself.” The defendant did not appear to be under the influence
during the interview. Lieutenant Collins said that he then released the defendant “without
charge on the first-degree murder” but continued to “hold” the defendant until he was
“officially charged out.”

               Sergeant Joe Stark, who was not originally assigned to the case but filled in to
take witness statements, took a written statement from Mr. McKay wherein Mr. McKay
implicated the defendant. Mr. McKay later identified the defendant from a photo array.
Officers then sent two members “from the other team” to “pick up” the defendant and bring
him in for questioning. Sergeant Stark insisted that the defendant was not under arrest but
conceded that the defendant was not free to leave. The defendant was “placed on a forty-
eight-hour hold,” which, according to Sergeant Stark, meant that the defendant would have
been released following the passage of 48 hours if officers found no “corroborating evidence
to substantiate what the codefendant had stated.” He acknowledged that the officers did not
have enough to charge the defendant with the victim’s murder and explained the procedure
for placing a suspect on a 48-hour hold, “We have to fill out an arrest ticket for the booking
purpose. Then we fill out a forty-eight-hour hold affidavit which states that he’s being not
charged, but he is being placed on a forty-eight-hour hold.” He said the purpose of the hold
was to give officers “more time to either find evidence that he did it or find evidence he
wasn’t there and didn’t do it.”

              Sergeant Stark said that officers made no attempt to corroborate Mr. McKay’s
statement before placing the defendant in custody, claiming that Mr. McKay’s statement
alone provided “probable cause to go find” the defendant. Sergeant Stark quibbled about the
“definition of arrest,” insisting that the defendant was not under arrest but was not free to
leave because “[h]e was going to be placed in the jail and placed on a forty-eight-hour hold
until we could corroborate the statement.” He said that, as far as he was aware, at the time
of the defendant’s arrest, nothing other than Mr. McKay’s statement implicated the defendant
and nothing corroborated Mr. McKay’s statement.



                                              -6-
               The defendant testified that when the officers arrived to take him into custody,
he was “full of pills” and “smoking weed.” He claimed that he had pills in his pocket that
remained in his pocket as he stayed in jail overnight because the officers failed to search him.
He said he took the two pills before being brought in for questioning the second day. The
defendant acknowledged that he had been arrested before and that he waived his rights and
agreed to talk to the officers on the second day.

               Lieutenant Bart Ragland testified that he coordinated the investigation into the
victim’s death. After determining that the last call to the victim’s cellular telephone came
from Mr. McKay and that Mr. McKay’s girlfriend’s vehicle matched the description of the
vehicle seen leaving the murder scene, officers arrested Mr. McKay. During his initial
interview, Mr. McKay admitted that he had seen the victim earlier in the day on August 19,
2008, and that the two had made plans for a large drug transaction the following day. Mr.
McKay denied being at the victim’s residence at the time of the crime and denied any
participation in the murder. Officers then received “cell tower information” that showed that
the cellular telephone possessed by Mr. McKay “was being used in the location of the
homicide.” When confronted with that information, Mr. McKay admitted that he and the
defendant went to the victim’s home intent on robbing him but claimed that he remained
uncertain about the robbery because the victim was his friend. Mr. McKay told officers that
it was the defendant who approached the victim with the loaded handgun, the defendant who
shot the victim, and the defendant who discarded the weapon as they fled the scene.

               Following Mr. McKay’s providing the statement implicating the defendant,
officers located the defendant and placed him in custody. Lieutenant Ragland maintained
that the defendant was not under arrest but “was put on a forty-eight-hour hold for
investigation.” He said that officers presented the “hold form” to a magistrate, who
determined that they had “‘enough to hold him on probable cause.’”1 That finding occurred
after the defendant was “picked up” but before he gave his statement on August 23, 2008.
Nevertheless, Lieutenant Ragland admitted that at the time the defendant was placed in
custody, officers did not have “enough to charge him with a crime,” claiming they possessed
probable cause to believe a crime had been committed and reasonable suspicion that the
defendant “was involved.”

              Lieutenant Ragland, who was not on duty at the time Mr. McKay gave his
statement or at the time the defendant was arrested, said that other information established
that two people were present at the scene. He said that Mr. Taylor’s statement corroborated
Mr. McKay’s statement that he had been to the victim’s house earlier in the day.



        1
          The record does not establish that the magistrate’s passing on the 48-hour hold form was a true
judicial determination of probable cause.
                                                  -7-
               During cross-examination, Lieutenant Ragland admitted that Mr. McKay
provided a large amount of false information in his first statement and some false information
in his second statement. He also conceded that the only information linking the defendant
to the crime was Mr. McKay’s statement. Lieutenant Ragland described the “hold form” as
“a very abbreviated form which basically says that we have reason to believe that a person
is involved in this crime; that we’ll need additional time to investigate it to either corroborate
alibis or dispel them.”

                A trial court’s factual findings on a motion to suppress are conclusive on
appeal unless the evidence preponderates against them. State v. Binette, 33 S.W.3d 215, 217
(Tenn. 2000); State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Thus, questions of
credibility, the weight and value of the evidence, and the resolution of conflicting evidence
are matters entrusted to the trial judge, and this court must uphold a trial court’s findings of
fact unless the evidence in the record preponderates against them. Odom, 928 S.W.2d at 23;
see also Tenn. R. App. P. 13(d). The application of the law to the facts, however, is
reviewed de novo on appeal. State v. Keith, 978 S.W.2d 861, 864 (Tenn. 1998). We review
the issue in the present appeal with these standards in mind.

               Both the state and federal constitutions offer protection from unreasonable
searches and seizures; the general rule is that a warrantless search or seizure is presumed
unreasonable and any evidence discovered subject to suppression. See U.S. Const. amend.
IV (“The right of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated . . . .”); Tenn. Const. art. I, § 7
(“That the people shall be secure in their persons, houses, papers and possessions, from
unreasonable searches and seizures . . . .”). “[T]he most basic constitutional rule in this area
is that ‘searches conducted outside the judicial process, without prior approval by judge or
magistrate, are per se unreasonable under the Fourth Amendment -- subject only to a few
specifically established and well-delineated exceptions.’” Coolidge v. New Hampshire, 403
U.S. 443, 454-55 (1971) (quoting Katz v. United States, 389 U.S. 347, 357 (1967)); see also
State v. Bridges, 963 S.W.2d 487, 490 (Tenn. 1997). Thus, a trial court necessarily indulges
the presumption that a warrantless search or seizure is unreasonable, and the burden is on the
State to demonstrate that one of the exceptions to the warrant requirement applied at the time
of the search or seizure.

               First, we must determine the nature of the law enforcement encounter. Our
supreme court has recognized three distinct types of police-citizen interactions: “(1) a full
scale arrest [which must be] supported by probable cause; (2) a brief investigatory detention
[which must be, at least,] supported by reasonable suspicion; and (3) a brief police-citizen
encounter, which requires no objective justification.” State v. Daniel, 12 S.W.3d 420, 424
(Tenn. 2000) (citations omitted). To determine if an interaction between an officer and an

                                               -8-
individual is a seizure or a consensual encounter, the court must consider all the surrounding
circumstances and ascertain whether the “police conduct would have communicated to a
reasonable person that the person was not free to decline the officers’ requests or otherwise
terminate the encounter.” Florida v. Bostick, 501 U.S. 429, 439 (1991).

                 The facts of this case establish beyond any shadow of a doubt that the
defendant was seized; indeed, the record establishes that, despite the officers’ insistence that
the defendant was merely to be held for 48 hours, the seizure in this case was a full-scale
arrest. The defendant was taken from his home in handcuffs, transported to the jail, and
handcuffed to a bench before being interrogated by officers. The officers candidly admitted
that the defendant was not free to leave, and he was booked into the jail that very evening.
The officers apparently believed that the defendant could be placed on a “48-hour hold” in
the absence of probable cause and that, because the defendant was not yet charged with any
crime, such procedure was constitutionally permissible. That the officers held such a belief
is troubling given that this court has repeatedly noted the illegality of the procedure and
warned the Memphis Police Department specifically against its use. See, e.g., State v. Kalvin
Rush, No. W2005-02809-CCA-R3-CD, slip op. at 2 n. 2 (Tenn. Crim. App., Jackson, Oct.
11, 2006) (“This Memphis Police Department practice has been routinely condemned as it
constitutes an unlawful detention and subjects any evidence obtained during this period of
detention to suppression.”); State v. Larico S. Ficklin, No. W2000-01534-CCA-R3-CD, slip
op. at 8 (Tenn. Crim. App., Jackson, Aug. 27, 2001) (“The officers apparently, and
mistakenly, believed it was permissible to take a person into custody without probable cause
for questioning since there is no ‘arrest.’”); see also, e.g., State v. Lawrence, 154 S.W.3d 71,
78 (Tenn. 2005) (finding no error in detention only because it was supported by probable
cause); State v. Dean, 76 S.W.3d 352, 362 (Tenn. Crim. App. 2001) (same). More troubling
still is the fact that the procedure utilized in this case does not appear to be based solely upon
the constitutional misunderstandings of the individual officers in this case but upon an
approved departmental policy, as evidenced by the fact that the department has created a
form specifically for the “48-hour hold.” Unfortunately, it appears, at least in this case, that
the magistrate gave an air of legitimacy to the procedure by agreeing to pass on the “48-hour
hold” form submitted by the police without making an official finding of probable cause.
The prosecutors, at least in this case, appeared to believe that the “48-hour” hold was less
than an arrest and, therefore, required a lesser level of cause than that required for a full-scale
arrest. The prosecutor in this case attempted to distinguish probable cause to “bring them in
and talk to them and hold them and investigate” and probable cause to “get charged.” The
trial court observed that “the whole purpose” of the 48-hour hold was so “it doesn’t become
an abusive situation” and deemed the procedure “not unreasonable under the circumstances.”
To understand how this view came be held, we will conduct a brief review of what we
believe to be the genesis of the “48-hour hold” procedure utilized in this case.



                                                -9-
               In Gerstein v. Pugh, 420 U.S. 103 (1975), the Supreme Court held that “the
Fourth Amendment requires a judicial determination of probable cause as a prerequisite to
extended restraint of liberty following arrest,” id. at 114, and that “this determination must
be made by a judicial officer either before or promptly after arrest,” id. at 125. Sixteen years
later, the Court concluded that “it is not enough to say that probable cause determinations
must be ‘prompt.’ This vague standard simply has not provided sufficient guidance.”
County of Riverside v. McLaughlin, 500 U.S. 44, 55-56 (1991). The Court ruled “that a
jurisdiction that provides judicial determinations of probable cause within 48 hours of arrest
will, as a general matter, comply with the promptness requirement of Gerstein.” Id. at 56.
The Court held that delays in excess of 48 hours will require more scrutiny:

                              Where an arrested individual does not receive a
              probable cause determination within 48 hours, the calculus
              changes. In such a case, the arrested individual does not bear
              the burden of proving an unreasonable delay. Rather, the
              burden shifts to the government to demonstrate the existence of
              a bona fide emergency or other extraordinary circumstance. The
              fact that in a particular case it may take longer than 48 hours to
              consolidate pretrial proceedings does not qualify as an
              extraordinary circumstance. Nor, for that matter, do intervening
              weekends. . . .

Id. at 57.

               Not all probable cause determinations pass constitutional muster, even those
provided within 48 hours of an accused’s warrantless arrest. McLaughlin, 500 U.S. at 56.
The Court has noted that a Gerstein violation can be established “if the arrested individual
can prove that his or her probable cause determination was delayed unreasonably. Examples
of unreasonable delay are delays for the purpose of gathering additional evidence to justify
the arrest, a delay motivated by ill will against the arrested individual, or delay for delay’s
sake.” Id. (emphasis added); see also State v. Huddleston, 924 S.W.2d 666, 676 (Tenn.
1996). The Court also condemned the use of arrest as an investigatory tool in Brown v.
Illinois, 422 U.S. 590 (1975), deeming Brown’s arrest, which was unsupported by probable
cause and was “both in design and in execution . . . investigatory,” illegal and improper.
Brown v. Illinois, 422 U.S. 590, 605 (1975). This court has similarly excoriated the use of
a detention “for the purpose of gathering additional evidence.” State v. Mitchell Delashmitt,
No. E2007-00399-CCA-R9-CD, slip op. at 18 (Tenn. Crim. App., Knoxville, Aug. 7, 2008).

               It appears that the MPD has created a procedure to do that very thing prohibited
by the state and federal constitutions: detain a suspect as an investigative tool specifically

                                              -10-
designed to acquire additional evidence to support the detention. The cases underscore the
principle that the 48-hour rule was designed to provide a limitation on police power and not
an invitation to police to violate constitutional rights. To state the matter more succinctly,
anytime a person is taken into police custody and detained in the manner that occurred in this
case, such detention must be supported by probable cause. The “48-hour hold” does not exist
in our constitutional pantheon of acceptable practices. The 48-hour hold procedure as
described and utilized in this case is patently unconstitutional and subjects any evidence
acquired to suppression. No matter how objectively reasonable a particular procedure or the
nomenclature applied to it may seem, the fact remains that the seizure in this case was an
arrest that must have been supported by probable cause. Accordingly, we must determine
whether the defendant’s arrest was supported by probable cause.

               “Probable cause in the context of a warrantless arrest ‘exists if, at the time of
the arrest, the facts and circumstances within the knowledge of the officers, and of which
they had reasonably trustworthy information, are “sufficient to warrant a prudent man in
believing that the [defendant] had committed or was committing an offense.”’” State v.
Lewis, 36 S.W.3d 88, 98 (Tenn. Crim. App. 2000) (quoting State v. Bridges, 963 S.W.2d 487,
491 (Tenn. 1997) (quoting Beck v. Ohio, 379 U.S. 89, 91 (1964))). The defendant’s arrest
was predicated upon Mr. McKay’s statement that he and the defendant had gone to rob the
victim and that the defendant had shot the victim.2 The trial court, in determining whether
Mr. McKay’s statement provided probable cause to arrest the defendant, treated Mr. McKay
as a criminal informant. In our view, this was the correct analytical framework for
examining Mr. McKay’s statement.

                If a warrantless arrest is based “in part on information from an informant from
the criminal milieu, [the officers] must be able to demonstrate that the informant (1) has a
basis of knowledge and (2) is credible or his information is reliable.” Lewis, 36 S.W.3d at
98 (citing Bridges, 963 S.W.2d at 491; State v. Jacumin, 778 S.W.2d 430, 436 (Tenn. 1989)).
Here, Mr. McKay’s basis of knowledge comes from his presence during and his participation
in the crime. At the conclusion of the hearing, the trial court observed that Mr. McKay’s
implicating himself in the plan to rob the victim “show[ed] some veracity” but nevertheless
stated that it need not make a complete finding of veracity or credibility because “there’s
never any question as to what their veracity is so long as he’s identified.” In its later-filed
written order, the trial court concluded that Mr. McKay’s information was “credible since he



        2
         Although Lieutenant Collins mentioned in passing that he “recall[ed]” that the defendant may have
had another arrest warrant pending, the State offered no proof at the hearing that another warrant for the
defendant’s arrest existed at the time of his arrest or that the defendant was arrested on the basis of any such
warrant. The officers’ testimony clearly and unequivocally established that the defendant was arrested solely
on the basis of Mr. McKay’s statement.
                                                     -11-
implicates himself and his statement describes in detail the means, motive, and opportunity
to commit the crime and the scene of the crime.”

                 Although Mr. McKay did implicate himself in the initial plan to rob the victim,
he denied any participation in the murder and claimed that the defendant pressed on with the
robbery plan even after Mr. McKay indicated an intention to abandon it. Mr. McKay’s
implicating himself via an entirely self-serving and only partially inculpatory statement does
little to bolster his credibility. Cf. Williamson v. United States, 512 U.S. 594, 599-600 (1994)
(“The fact that a person is making a broadly self-inculpatory confession does not make more
credible the confession’s non-self-inculpatory parts. One of the most effective ways to lie
is to mix falsehood with truth, especially truth that seems particularly persuasive because of
its self-inculpatory nature.”); People v. Campa, 686 P.2d 634, 641 (Cal. 1984)
(“[D]eclarations against penal interest may contain self-serving and unreliable information.
Thus, an approach which would find a declarant’s statement wholly credible solely because
it incorporates an admission of criminal culpability is inadequate.”); State v. Dotson, 254
S.W.3d 378, 393 (Tenn. 2008) (“‘Self-exculpatory statements are exactly the ones which
people are most likely to make even when they are false; and mere proximity to other,
self-inculpatory, statements does not increase the plausibility of the self-exculpatory
statements.’” (quoting Williamson, 512 U.S. at 600)). Lieutenant Ragland admitted his belief
that officers did not have “enough to charge [the defendant] with a crime” at the time he was
arrested and instead had probable cause to believe a crime had been committed and
reasonable suspicion that the defendant “was involved.” He admitted that Mr. McKay’s first
statement to police, wherein he denied any knowledge of the crime and denied being near the
victim’s house when the crime occurred, was completely false and that Mr. McKay’s second
statement, wherein he admitted participation in the plan to rob the victim but blamed the
defendant entirely for the victim’s murder, contained a substantial amount of false
information. In our view, Mr. McKay’s statement does not, in and of itself, provide
sufficient information to support a determination that he was credible or that his information
regarding the defendant’s participation in the crime was reliable.

               That being said, independent corroboration of an informant’s statement can
supplement the information used to establish an informant’s basis of knowledge or
reliability/credibility. See State v. Ballard, 836 S.W.2d 560 (Tenn. 1992); Jacumin, 78
S.W.2d at 436. The trial court concluded that

              Much of [Mr. McKay’s] statement describing a scheme for the
              sale of drugs in order to set up the victim for robbery is
              corroborated by other witnesses. In particular [Mr. McKay]
              mentions an accomplice thereby corroborating eye witness
              accounts of seeing two individuals fleeing the scene and a

                                              -12-
              witness who thought there may have been someone else in [Mr.
              McKay’s] automobile seen in the area of the crime.

The record, however, does not clearly establish that officers were aware of information that
two individuals fled the scene at the time they arrested the defendant. See Jacumin, 778
S.W.2d at 432 (probable cause determination must be made on information known at the time
of the arrest). Lieutenant Collins, who arrested the defendant, testified that the defendant
was arrested on the basis of “information from some other investigators” that “Mr. McKay
had told them that [the defendant] was the one that shot and killed the victim.” Sergeant
Stark, whose “team” gave the order to arrest the defendant, conceded that he was not aware
of any witness account that two people fled the murder scene. Sergeant Stark likewise
acknowledged at the suppression hearing that he believed they did not have enough to charge
the defendant with the victim’s murder and stated they would have released him following
the passage of 48 hours if they found no “corroborating evidence to substantiate what the
codefendant had stated.” He also testified that phone records and Mr. Taylor’s statement
corroborated Mr. McKay’s admission that he was at the scene and that he and the victim had
discussed a drug deal. Although these facts corroborated Mr. McKay’s involvement, nothing
corroborated Mr. McKay’s statement that the defendant was involved, let alone that he was
the shooter.

                Because the State failed to establish that the information provided by Mr.
McKay was either reliable or credible, the State likewise failed to establish that there was
probable cause for the defendant’s arrest. Indeed, the record clearly establishes that the
officers did not believe they needed probable cause to detain the defendant under the “48-
hour hold” procedure. Having concluded that the defendant’s warrantless arrest was illegal,
we turn to the question whether his statement should be suppressed as the poisonous fruit of
his illegal arrest.

               The trial court found that the defendant’s statement was voluntarily given,
noting that he had been advised of his constitutional rights and had signed a written waiver
of those rights prior to giving his statement. As the Supreme Court has observed, however,

              ‘the fact that [a] confession may be ‘voluntary’ for purposes of
              the Fifth Amendment, in the sense that Miranda warnings were
              given and understood, is not by itself sufficient to purge the taint
              of the illegal arrest. In this situation, a finding of ‘voluntariness’
              for purposes of the Fifth Amendment is merely a threshold
              requirement for Fourth Amendment analysis.’

Lanier v. South Carolina, 474 U.S. 25, 26 (1985) (quoting Taylor v. Alabama, 457 U.S. 687,

                                              -13-
690 (1982)); see also Dunaway v. New York, 442 U.S. 200, 217-18 (1979); Brown, 422 U.S.
at 602. In Huddleston, our supreme court emphasized that “[t]he voluntariness test is not the
proper vehicle for analyzing whether a Fourth Amendment violation requires suppression of
a statement” because that test “is designed to protect the Fifth Amendment right against
self-incrimination by excluding a statement that is obtained as a result of coercion by law
enforcement officials” and “does not address the interests implicated by a Fourth Amendment
violation.” Huddleston, 924 S.W.2d at 673-74. Instead, the State must establish not only
“that the statement meet[s] the Fifth Amendment standard of voluntariness but that it [is]
sufficiently an act of free will to purge the primary taint” of the Fourth Amendment violation.
Id. at 674; see also Brown, 422 U.S. at 599 (quoting Wong Sun v. United States, 371 U.S.
471, 486 (1963)) (holding that when considering whether a statement obtained in violation
of the Fourth Amendment must be suppressed, the question is “whether [the statement] ‘was
sufficiently an act of free will to purge the primary taint of the unlawful invasion.’”).

              In Brown, the Supreme Court listed several factors to be considered when
determining whether a statement obtained following an illegal arrest should be suppressed.
Brown, 422 U.S. at 603-04. The Court emphasized that no single factor is determinative;
instead, examination of several factors is necessary to determine if the confession was an act
of the accused’s free will:

              The Miranda warnings are an important factor, to be sure, in
              determining whether the confession is obtained by exploitation
              of an illegal arrest. But they are not the only factor to be
              considered. The temporal proximity of the arrest and the
              confession, the presence of intervening circumstances, and,
              particularly, the purpose and flagrancy of the official
              misconduct are all relevant. The voluntariness of the statement
              is a threshold requirement. And the burden of showing
              admissibility rests, of course, on the prosecution.

Id. (citations omitted). Here, the defendant provided an inculpatory statement on the
afternoon following his illegal arrest, after he had spent the night in jail on the first part of
his “48-hour hold.” Although he was provided Miranda warnings, no intervening
circumstances such as a consultation with counsel or a telephone call with his parents
occurred.

              The factor entitled to greatest weight in this case is the purpose and flagrancy
of the official misconduct. The officers admitted seizing the defendant with less than
probable cause because they believed it permissible to do so as long as they did not detain
him longer than 48 hours. The rankly unconstitutional 48-hour hold utilized in this case is

                                              -14-
the product of a police department policy, a policy condemned by this court repeatedly in the
past. As was the case in Brown, the purpose of the detention in this case was investigatory.
“Detentions may be ‘investigative’ yet violative of the Fourth Amendment absent probable
cause.” Florida v. Royer, 460 U.S. 491, 499 (1983). “In the name of investigating a person
who is no more than suspected of criminal activity, the police may not carry out a full search
of the person or of his automobile or other effects. Nor may the police seek to verify their
suspicions by means that approach the conditions of arrest.” Id. The Supreme Court made
this point clear in Dunaway v. New York, 442 U.S. 200 (1979), declaring, “Detention for
custodial interrogation–regardless of its label–intrudes so severely on interests protected by
the Fourth Amendment as necessarily to trigger the traditional safeguards against illegal
arrest.” Dunaway v. New York, 442 U.S. 200, 211-12 (1979). Our own supreme court has
observed that “incarceration for any period of time is inherently coercive.” Huddleston, 924
S.W.2d at 670. This court dealt with a situation similar to that presented here in Larico S.
Ficklin; Ficklin “was illegally seized without probable cause and illegally detained in order
for the authorities to endeavor to establish probable cause for an arrest.” Larico S. Ficklin,
slip op. at 11. We observed that “[a]lthough it appears the authorities subjectively believed
there was no impropriety in the seizure and continued detention, this hardly mitigates the
flagrancy of these violations.” Id.

               Based upon the temporal proximity of the illegal detention and the defendant’s
statement, the lack of any intervening factors to mitigate the taint of the illegal arrest, and the
flagrancy and purpose of the officers’ illegal conduct in this case, we conclude that the trial
court erred by failing to suppress the defendant’s statement.

               Further, the admission of the defendant’s statement was not harmless. The only
proof offered by the State establishing the defendant’s guilt of the victim’s murder came
from the defendant’s statement. Other than the defendant’s statement, the State offered no
proof that the defendant was even at the scene of the crime, let alone the person that fired the
fatal shot. Moreover, although the defendant’s trial testimony established his culpability for
the victim’s death, we cannot say that the testimony was not itself, at least in some measure,
the product of the illegal arrest in this case. Without the defendant’s statement, the State had
no case, and there would have been nothing for the defendant to explain via his testimony
at trial. Because the defendant’s statement was the linchpin of the State’s entire case, we
cannot say “beyond a reasonable doubt that the error complained of did not contribute to the
verdict obtained.” See Chapman v. California, 386 U.S. 18, 24 (1967). Accordingly, the
defendant is entitled to a new trial.

                                         II. Sufficiency

               The defendant also challenges the sufficiency of the convicting evidence. We

                                               -15-
review the defendant’s claim mindful that our standard of review is whether, after
considering the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt. Tenn.
R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 324 (1979); State v. Winters, 137
S.W.3d 641, 654 (Tenn. Crim. App. 2003). “[D]irect and circumstantial evidence should be
treated the same when weighing the sufficiency of such evidence.” State v. Dorantes, 331
S.W.3d 370, 381 (Tenn. 2011).

               When examining the sufficiency of the evidence, this court should neither
re-weigh the evidence nor substitute its inferences for those drawn by the trier of fact.
Winters, 137 S.W.3d at 655. Questions concerning the credibility of the witnesses, the
weight and value of the evidence, as well as all factual issues raised by the evidence are
resolved by the trier of fact. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).
Significantly, this court must afford the State the strongest legitimate view of the evidence
contained in the record as well as all reasonable and legitimate inferences which may be
drawn from the evidence. Id.

               First degree murder, as charged in this case, is “[a] killing of another
committed in the . . . attempt to perpetrate any . . . robbery.” T.C.A. § 39-13-202(a)(2).
“Aggravated robbery is robbery as defined in § 39-13-401 . . . [a]ccomplished with a deadly
weapon or by display of any article used or fashioned to lead the victim to reasonably believe
it to be a deadly weapon; or . . . [w]here the victim suffers serious bodily injury.” Id. § 39-
13-402(a).

              A person commits criminal attempt who, acting with the kind of
              culpability otherwise required for the offense:

                     (1) Intentionally engages in action or causes a result that
              would constitute an offense, if the circumstances surrounding
              the conduct were as the person believes them to be;

                     (2) Acts with intent to cause a result that is an element of
              the offense, and believes the conduct will cause the result
              without further conduct on the person’s part; or

                     (3) Acts with intent to complete a course of action or
              cause a result that would constitute the offense, under the
              circumstances surrounding the conduct as the person believes
              them to be, and the conduct constitutes a substantial step toward
              the commission of the offense.

                                             -16-
Id. § 39-12-101(a).

               From our review of the evidence adduced at trial, we perceive a substantial
issue concerning the sufficiency of the evidence to support the defendant’s convictions of
first degree murder committed in the perpetration of an attempted aggravated robbery and
attempted aggravated robbery in that the defendant’s testimony alone provides the only
evidence that the defendant’s purpose in going to the victim’s residence was to rob him. To
be sure, “a conviction cannot be based solely on a defendant’s confession and, therefore, .
. . the State must present some corroborating evidence to establish the corpus delicti.” See
State v. Banks, 271 S.W.3d 90, 140 (Tenn. 2008) (citing State v. Smith, 24 S.W.3d 274, 281
(Tenn. 2000)). The term corpus delicti refers to “the body of the crime [or] evidence that
a crime was committed at the place alleged in the indictment,” and the State needs “only
slight evidence of the corpus delicti . . . to corroborate a confession and sustain a
conviction.” Smith, 24 S.W.3d at 281. When a defendant confesses to a crime, the
corroborating evidence “‘need not be as convincing as the evidence necessary to establish
a corpus delicti in the absence of any confession.’” State v. Housler, 193 S.W.3d 476, 490
(Tenn. 2006) (quoting Ricketts v. State, 241 S.W.2d 604, 606 (Tenn. 1951)).

                In this case, the State presented evidence that Mr. McKay came to the victim’s
residence on the day of the murder inquiring about selling marijuana to the victim.
Sometime later, the victim received a telephone call and left the residence he shared with
Mr. Taylor. Just after stepping outside, the victim was shot. Witnesses saw a light-colored
Mercury Cougar circling the block in the hours before the victim’s death and then saw two
black males flee the scene in the same car. Ms. Taylor testified that the car belonged to her
and that on the night of the murder it was being driven by her boyfriend, Mr. McKay.
Although the defendant conceded at trial that he shot the victim after going to the victim’s
residence with the intent to rob him, this statement, like the one provided prior to trial,
qualifies as a confession that cannot, standing alone, support a finding that a robbery was
attempted. See State v. Hill, 333 S.W.3d 106, 134 (Tenn. Crim. App. 2010) (citing Helton
v. State, 547 S.W.2d 564, 567 (Tenn. 1977) (explaining that “a confession is a statement by
the accused that he engaged in conduct which constitutes a crime. . . . an acknowledg[]ment
of guilt itself”) (citation and internal quotation marks omitted)). Proof that the victim was
shot with the same caliber weapon the defendant admitted using and that two black males
were seen fleeing just after the murder corroborates the defendant’s admission that he shot
the victim. Nothing, however, corroborates his admission that he and Mr. McKay went to
the victim’s residence to rob him. As such, we conclude that the evidence was insufficient
to support the defendant’s conviction for attempted aggravated robbery. Because the
evidence was insufficient to support the conviction for the predicate felony, the evidence
is ipso facto insufficient to support the defendant’s conviction for first degree murder

                                             -17-
committed in the perpetration of an attempted aggravated robbery.

               That being said, the evidence presented at trial was sufficient to establish that
the defendant knowingly killed the victim. See State v. Longstreet, 619 S.W.2d 97, 100-01
(Tenn. 1981) (holding that even inadmissible evidence goes into a calculation of the
sufficiency of the evidence). The defendant admitted he approached the unarmed victim
with a loaded revolver and that he shot the victim, and forensic evidence confirmed that the
victim was killed with a .44 revolver. Although the defendant claimed he did not intend to
shoot the victim and that the gun accidentally fired as the two men struggled, the jury was
free to reject the defendant’s explanation of the offense. Therefore, we reverse the
defendant’s conviction for first degree murder and modify it to one for second degree
murder, subject to the new trial as adjudicated above.

                                         Conclusion

               The trial court’s failure to suppress the defendant’s statement, which was the
product of his illegal arrest, cannot be deemed harmless error, thus the defendant is entitled
to a new trial. Having concluded that the evidence was insufficient to support the
defendant’s convictions of first degree murder in the perpetration of an attempted
aggravated robbery and attempted aggravated robbery, we reverse those convictions.
Further, we dismiss the defendant’s conviction for attempted aggravated robbery. The
defendant’s conviction for first degree murder is modified to a conviction for second degree
murder. Accordingly, the defendant’s new trial will be one for second degree murder.

                                                     _________________________________
                                                     JAMES CURWOOD WITT, JR., JUDGE




                                              -18-